The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of $50.00 and confinement in jail for 15 days.
The offense of driving an automobile on a public highway while intoxicated is a felony. Hence it was necessary to sentence the appellant in order to confer jurisdiction upon this court. No sentence appears in the transcript. Under the circumstances, the appeal must be dismissed.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.